Citation Nr: 0522496	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-02 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for residuals of a 
right forearm ulceration.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an additional right knee disability.

(The issue of entitlement to reimbursement for private 
medical expenses is addressed in a separate decision under 
the same docket number.)


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and September 2003 rating 
decisions by the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The issues on 
appeal have been merged under the present docket number for 
administrative convenience.  Records show the appellant 
failed to appear, without indication of cause, for a 
scheduled Board hearing in February 2005.  Therefore, his 
request for a hearing must be considered as having been 
withdrawn.  See 38 C.F.R. § 20.702 (2004).  

The Board notes that the June 2000 rating decision listed the 
issue for adjudication as entitlement to service connection 
for a right knee disorder; however, an attached rating sheet 
indicates the RO denied the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for a right knee 
disability as not well grounded.  The issue was addressed 
under the provisions of 38 U.S.C.A. § 1151 in a August 2000 
statement of the case and the veteran perfected his appeal 
from that specific issue in his March 2001 VA Form 9.  The 
record also shows the claim was adjudicated de novo under the 
provisions of 38 U.S.C.A. § 1151 in a May 2004 supplemental 
statement of the case.  

The Board also notes that the veteran's September 2003 
correspondence may be construed as an application to reopen 
his service connection claim for a left knee disorder.  This 
matter is referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In November 1994 rating decision the RO denied reopening 
a claim for entitlement to service connection for a right 
knee disability.

2.  Evidence received since the November 1994 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted and the claim of 
entitlement to service connection for a right knee disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in December 
2001, prior to the adjudication of his new and material 
evidence claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the December 2001 notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
October 2004 statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the notice letter was non-prejudicial error.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The required duty to notify has been satisfied.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a November 1994 rating decision the RO denied reopening a 
claim for entitlement to service connection for a right knee 
disability.  The veteran did not appeal that determination 
and it has become final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2004).

The Board finds that the evidence added to the claims file 
since November 2004 relates to an unestablished fact 
necessary to substantiate the claim, that it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and that it raises a reasonable possibility of 
substantiating the claim.  This evidence consists of a 
December 2001 medical report noting that a review of records 
indicated the veteran's present right knee disorders were 
related to injuries incurred in service in 1968 and 1969.  As 
this evidence was not of record at the time of the last final 
decision and as it raises a reasonable possibility of 
substantiating the claim, it is "new and material" and the 
claim must be reopened.

The Board finds, however, that additional development is 
required for an adequate determination on the merits.  
Therefore, the issue is addressed in the remand section of 
this decision.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for a right knee disorder is granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in October 2001 and December 2001. 

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2004).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and 
indicates the claimed disability or symptoms may be 
associated with the established event, injury, or disease.  
See 38 C.F.R 3.159(c)(4).  

In this case, the veteran claims he incurred right arm and 
right knee injuries in an accident during active service on 
November 8, 1968.  Service medical records dated November 8, 
1968, show the veteran reported he got smashed between the 
steering wheel and the side of a "V.P."  It was noted that 
X-rays taken to rule out fracture were negative without 
indication of the nature of the injury.  A November 14, 1968, 
reported noted treatment for a small right forearm ulcer.  
The veteran's October 1970 discharge examination was negative 
for any upper or lower extremity abnormalities.  

VA medical records dated August 29, 1974, show the veteran 
reported he injured his right knee while boxing in 1969 and 
that his knee had given way a few days earlier while he was 
servicing an automobile.  VA hospital records dated in 
September 1974 noted a torn right medial meniscus with an old 
osteochondral fracture.  VA records show the veteran 
underwent arthrotomy of the right knee with medial 
meniscectomy in September 1974 and surgeries related to total 
right knee replacement and revisions in 1990, 1998, 1999, 
2000, and 2001.  VA medical records also provide diagnoses of 
right upper extremity disorders including carpal tunnel 
syndrome and mild spurring of the elbow.

In a December 2001 report the veteran's orthopedic surgeon 
noted that a review of medical records indicated the 
veteran's right knee disorders were related to injuries the 
veteran sustained on his boat in 1968 and while boxing in 
1969.  In correspondence dated in August 2003 the surgeon 
also noted that the veteran had experienced interoperative 
complications due to unsterile instruments that required 
several irrigation and debridement procedures and hardware 
exchange due to infection.  In light of the inconsistent 
evidence as to the nature of the veteran's in-service 
injuries, the Board finds additional medical opinions as to 
the service connection issues on appeal are required.  

As to the veteran's claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for an additional 
right knee disability, VA regulations provide that claims 
received by VA on or after October 1, 1997, for additional 
disability or death due to hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program, require actual causation 
not the result of continuance or natural progress of a 
disease or injury for which the care, treatment, or 
examination was furnished, unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  The additional 
disability or death must not have been due to the veteran's 
failure to follow medical instructions.  38 C.F.R. § 3.361 
(effective September 2, 2004).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.  

The Board also notes that VA medical records were added to 
the claims file in July 2005 subsequent to certification of 
the issues for appellate review.  As the veteran has not 
waived RO consideration of this evidence, the case must be 
remanded for additional development.  38 C.F.R. § 20.1304(c) 
(2004).

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The veteran should be scheduled for 
an examination, by an appropriate medical 
specialist, for opinions as to (1) 
whether there is at least a 50 percent 
probability or greater that any present 
right arm or right knee disabilities are 
related to any injuries shown to have 
been incurred during active service, and 
(2) whether there is at least a 
50 percent probability or greater that he 
sustained an additional right knee 
disability that was (a) incurred as a 
result of VA carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault or (b) was 
an event that a reasonable health care 
provider would not have considered to be 
an ordinary risk of the treatment 
provided.  The claims folder, and any 
original VA medical treatment records, 
must be available to, and reviewed by, 
the examiner(s).  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


